Citation Nr: 1216481	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-42 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for borderline diabetes.

3.  Entitlement to service connection for contact dermatitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

6.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss, including as due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1960 to 
May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, a TDIU, and denied reopening a previously denied claim for service connection for left ear hearing loss.  

Although the RO declined to reopen service connection for left ear hearing loss in the July 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In a January 2012 written statement, submitted by the Veteran's representative prior to the occurrence of the Board personal hearing, the Veteran withdrew his appeal for the issues of service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, and a TDIU.

In January 2012, the Veteran provided testimony at a Board hearing at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for left ear hearing loss, based on de novo review, is being REMANDED to the RO.


FINDINGS OF FACT

1.  In a written statement received in January 2012, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issues of service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, and a TDIU.

2.  A January 2002 RO decision denied service connection for left ear hearing loss, including as due to service-connected disabilities.

3.  An unappealed August 2005 RO decision denied reopening of service connection for left ear hearing loss, finding that the additional evidence since the January 2002 prior final decision did not show that the Veteran received treatment in service for left ear hearing loss and that the current left ear hearing loss was not related to active duty service.

4.  The evidence associated with the claims file subsequent to the August 2005 RO decision regarding the claim for service connection for left ear hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claims for service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, and a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The August 2005 RO decision that denied reopening of service connection for left ear hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

3.  New and material evidence having been received, service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105 (Withdrawal of Appeal), the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a January 2012 written statement, submitted by the Veteran's representative prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issues of service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, and a TDIU.

As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for hypertension, service connection for borderline diabetes, service connection for contact dermatitis, service connection for asthma, and a TDIU, and they are dismissed.

Reopening Service Connection for Left Ear Hearing Loss

In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for left ear hearing loss.  He was properly notified of the January 2002 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 2005, the Veteran filed a claim to reopen service connection for left ear hearing loss.  An August 2005 decision denied the claim to reopen, finding that the additional evidence since the January 2002 prior final decision did not show that the Veteran received treatment for left ear hearing loss in service and that the current left ear hearing loss was not related to active duty service.  The Veteran was properly notified of the August 2005 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2005 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA medical records which cover a period through 2005.  A November 2001 VA examination report reflects mild sensorineural hearing loss for the left ear.  A January 2005 VA treatment record reflects that the Veteran was prescribed hearing aids.  A July 2005 VA examination report reflects moderately severe to severe sensorineural hearing loss for the left ear.  

In the August 2005 RO decision, the RO denied reopening service connection for left ear hearing loss, finding a lack of evidence of left ear hearing loss noted in the service treatment records and finding a lack of competent evidence showing that the Veteran's current left ear hearing loss was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred left ear hearing loss in service or that there is competent evidence relating the Veteran's current left ear hearing loss to an in-service disease or injury.

Briefly reviewing the evidence received since the August 2005 RO decision, in a May 2009 VA audiological examination report, the Veteran reported noise exposure from jet engines while working on the flight deck aboard ship in service.  The VA examiner reported mild to severe sensorineural hearing loss in the left ear.  In a 
May 2009 statement, the Veteran's spouse wrote that the Veteran had steadily increasing hearing loss since service.  During the January 2012 Board personal hearing, the Veteran testified that he was exposed to loud noises while working on the flight deck aboard ship in service.  The Veteran also testified that his left ear hearing loss has continued since separation from service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the May 2009 statement and January 2012 Board personal hearing testimony indicate that the Veteran was exposed to constant loud noises working on the flight deck aboard ship in service and has had symptoms of left ear hearing loss since service.  

Based on this additional evidence, the Board finds that the evidence received since the August 2005 RO decision regarding the Veteran's claim for service connection for left ear hearing loss is new and material, as it relates to the unestablished facts of in-service injury and relationship to service (by continuity of symptoms after service) that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material to reopen service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for borderline diabetes is dismissed.

The appeal for service connection for contact dermatitis is dismissed.

The appeal for service connection for asthma is dismissed.

The appeal for a TDIU is dismissed.

The appeal to reopen service connection for left ear hearing loss is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for left ear hearing loss.  Specifically, the Veteran should be given an additional VA audiology examination to determine the nature and etiology of any current left ear hearing loss.

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with moderate to severe sensorineural hearing loss in the left ear.  Audiometric testing and speech recognition scores show that the left ear hearing loss meets the definition of hearing loss "disability" for VA compensation purposes according to 38 C.F.R. § 3.385 (2011).  Concerning the question of in-service disease or injury, at the January 2012 Board hearing, the Veteran testified that he was exposed to constant loud noise from jet engines while working on the flight line aboard ship in service.  He has asserted his belief that the current left ear hearing loss disability may be associated, at least in part, to the in-service loud noise exposure.

The Veteran has also contended that the left ear hearing loss is secondary to service-connected disabilities, specifically the service-connected mastoiditis with right ear hearing loss.  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the diagnosed left ear hearing loss and his military service, and the relationship of the current left ear hearing loss to the Veteran's service-connected disabilities, specifically service-connected mastoiditis with right ear hearing loss.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported in-service loud noise exposure, the reported history of left ear hearing loss symptoms, and the current diagnosis of left ear hearing loss, the Board finds that a VA examination with medical nexus opinion is required to aid in determining whether the current left ear hearing loss is causally related to active service.  There is also insufficient medical evidence to determine whether the Veteran's left ear hearing loss is related to the service-connected disabilities, specifically service-connected mastoiditis with right ear hearing loss.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current left ear hearing loss was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities, specifically service-connected mastoiditis with right ear hearing loss.  

Accordingly, the issue of service connection for left ear hearing loss (including as secondary to the service-connected mastoiditis with right ear hearing loss) is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of his left ear hearing loss disability.  

Following a review of the relevant medical and lay evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has left ear hearing loss which had its onset during service or is related to service?  In rendering an opinion, the examiner should accept as established fact that the Veteran was exposed to loud noise in service.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss is proximately due to or was aggravated by any of his service-connected disabilities, specifically service-connected mastoiditis with right ear hearing loss?  The examiner should identify the baseline level of severity of the left ear hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left ear hearing loss is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completion of the above development, the claim for service connection for left ear hearing loss should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


